Citation Nr: 1220679	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than October 20, 2004, for the award of entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1960.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on December 9, 2011, which vacated a June 2011 Board decision and remanded the case for additional development.  The issue initially arose from a March 2007 rating decision on behalf of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Veteran's attorney provided additional evidence in support of the appeal with a waiver of agency of original jurisdiction consideration in March 2012.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its December 2011 order, the Court pursuant to a Joint Motion for Remand found that since the Board in its June 2011 decision proffered the argument concerning the implicit denial doctrine as a basis for denying the Veteran's claim for an earlier effective date, a remand was required for the Board to provide further consideration of this matter and reassess whether this doctrine was applicable in the Veteran's case in light of case law issued subsequent to Deshotel v. Nicholson, 457 F.3d 1258 (2006) which was cited and discussed in the Board's now-vacated decision.  See, e.g., Ingram v. Nicholson, 21 Vet. App. 232 (2007); Jones v. Shinseki, 619 F.3d. 1368 (2010); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2006.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

In this case, the Board notes that the evidence of record includes service treatment records, VA treatment records, VA examination reports, and statements in support of the claim.  In correspondence provided with a VA Form 9 received by VA in November 2008 the Veteran stated that in 1994 he "went to a counselor at the VA" and "filed another claim for unemployability" and that in 1995 he went to see a "VA counselor again" and was told "they were working on the claim."  He testified in March 2011 that in 1993 he visited a VA office "was advised there by a VA representative that [he] should - that [he] could file a claim for unemployability which [he] thought [they] did."  See Transcript (Tr.) p. 3.  He also testified that VA claimed not to have received a copy of his notice of his 1996 divorce that he had taken to them and that "it seems like they've been losing my records over the years."  Tr. p. 12.  

The Court has held that in the absence of clear evidence to the contrary the law presumes the regularity of the administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  There is no clear evidence in this case that additional documents asserting entitlement to "unemployability" or claims to that effect were actually received by VA in 1993, 1994, or 1995.  The Board finds the available VA record as to documents and claims received over this period is found to be complete.  In the absence of evidence that additional pertinent documents as to earlier filed claims within VA control actually exist, further attempts to obtain additional evidence as to this matter would be futile.  

The Board notes, however, that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2).  

The available record shows that an application for entitlement to a TDIU was received by VA on October 20, 2004, and that the Veteran asserts an earlier claim was reasonably raised.  He has reported that he had become too disabled to work as a result of service-connected disabilities in December 1994.  The Board also notes that records show the Veteran was receiving primary VA care prior to October 2004, but that the available record does not indicate that all pertinent VA treatment records have been obtained.  In light of the matters involved in this case, additional development is required to obtain all VA treatment records pertinent to the Veteran's claim, particularly as to any treatment he received for his service-connected disabilities within the year prior to his October 2004 TDIU claim.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the approximate dates and location of any VA treatment pertinent to the issue on appeal he received prior to his 2004 TDIU claim.  Appropriate action should be taken to obtain all pertinent VA treatment records.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



